Rice, J.
The legal settlement of the pauper had been determined by previous litigation between the parties. It is not controverted, that the plaintiffs jpve paid the amount which they now claim to recover for the support of the pauper. But the defendants deny, that the plaintiffs are entitled to recover for any thing more than two dollars per week, (that being the sum per week paid by them to the Insane Hospital, for the board of the pauper,) for the three months next preceding the notice of July 1, 1854; or at the extent, that they are only entitled to the amount paid for board, &c., furnished the pauper during the two years next preceding the date of the writ.
In the former action between these parties, 35 Maine, 402, all expenses which had been paid by the plaintiffs for the support of the pauper, before May 23, 1850, were adjusted by the defendants. No notice in writing was given by the plaintiffs to the defendants between May 23, 1850, and July 1, 1854.
It was decided in Hallowell v. Harwich, 14 Mass. 188, that in a suit for maintaining a pauper, a notice given to the overseers of the defendant town, previously to the commencement of a former'suit between the same parties, for supporting the same pauper, could not be recurred to as sufficient to support the second action; but that every new cause of action must be prosecuted according to the requisitions of the statute, without the aid of the notice given previously to the former suit. The same doctrine was affirmed in Walpole v. Hopkinton, 4 Pick. 357, and in many other cases cited in the argument. It has also been settled, that expenses incurred more than two years before action brought for the support of paupers, were barred by the limitation applicable to this class of actions.
This class of cases was based upon statute provisions similar to those found in § 29, c. 32, R. S., which required the notice to be given within three months, and the action to be brought within two years, after the expenses for the relief of the pauper had been incurred.
*283This case is based upon the provisions of § 11, c. 33 of the laws of 1847. By that section, towns in which insane persons reside, or are commorant, at the time they are committed to the Insane Hospital, are liable for the expense of committing to, and supporting in the Insane Hospital such insane person, in the first instance. But the same section also provides, that “no provision of this Act shall prevent any city or town, which has been made chargeable, and shall have paid for committing and supporting any insane person in the hospital, from recovering the same of the patient, if able, or of his or her friends liable for his or her support.”
Under § 29 of c. 32, 11. S., the right of action accrues when the expenses are incurred. Under the statute of 1847, c. 33, §11, the right only accrues when the town which is made liable in the first instance has paid the expenses which have been incurred. This is a material change, and was undoubtedly designed to modify the general law for the relief of paupers, when applied to those who had been committed to the Insane Hospital.
Nor is there any thing perceived in the provision, that “ such expense is to be recovered from any city or town in the same manner as if incurred for the ordinary expense of any pauper,” which conflicts with this construction. The notice required by the statute, in both cases, must be in writing. The action is also barred in two years from the time the right of action accrues in both cases. The modes of proceeding are in all respects alike in both. The only distinction is, that in one the right of action accrues at the time the expense is incurred, in the other, at the time the expense is paid.
In the case at bar, the right of action originated when the expenses incurred by the plaintiffs for the support of the pauper at the hospital were paid to the hospital. The notice was therefore seasonably given, and the action seasonably brought, to entitle the plaintiffs to recover the whole sum sued for.
A default must be entered, and judgment for four hundred *284and fifty dollars and ninety three cents, and interest thereon, from the date of the writ.